Exhibit32 CERTIFICATION OF CHIEF EXECUTIVE AND FINANCIAL OFFICER PURSUANT TO 18U.S.C. SECTION1350, AS ADOPTED PURSUANT TO SECTION-OXLEY ACT OF 2002 I, Elchanan Menachem Grossbaum, certify, pursuant to 18U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that the quarterly report of Olivia, Inc. on Form10-Q/A for the three months ended March 31, 2013 fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934 and that information contained in such quarterly report on Form10-Q/A fairly presents in all material respects the financial condition and results of operations of Olivia, Inc. as of and for the periods presented in such quarterly report on Form10-Q/A. This written statement is being furnished to the Securities and Exchange Commission as an exhibit accompanying such quarterly report and shall not be deemed filed pursuant to the Securities Exchange Act of 1934. Date: September 24, 2013 By: /s/Elchanan Menachem Grossbaum Name:Elchanan Menachem Grossbaum Title:Chief Executive and Financial Officer
